


110 HR 2519 IH: Federal Employees Responsible

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2519
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Langevin (for
			 himself and Mr. Shays) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform
		
		A BILL
		To amend title 5, United States Code, to provide for a
		  corporate responsibility investment option under the Thrift Savings
		  Plan.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Employees Responsible
			 Investment Act.
		2.FindingsCongress finds the following:
			(1)The Department of
			 Labor has asserted that socially responsible investments meet the fiduciary
			 standards set in the Employee Retirement Income Security Act.
			(2)84 percent of
			 mutual fund investors would be more likely to invest in a fund if one of its
			 principles was to invest in companies that engage in ethical business practices
			 in terms of operations and reporting.
			(3)71 percent of
			 investors agree that companies that operate with higher levels of integrity
			 carry less investment risk, and 67 percent of investors believe that these
			 companies deliver better investment returns.
			3.Corporate
			 Responsibility Stock Index Fund
			(a)DefinitionSection
			 8438(a) of title 5, United States Code, is amended—
				(1)in paragraph (9),
			 by striking and at the end;
				(2)in paragraph (10),
			 by striking the period at the end and inserting ; and;
			 and
				(3)by adding at the
			 end the following:
					
						(11)the term
				Corporate Responsibility Stock Index Fund refers to the fund
				established under subsection
				(b)(1)(F).
						.
				(b)Establishment
				(1)In
			 generalSection 8438(b)(1) of title 5, United States Code, is
			 amended—
					(A)in subparagraph
			 (D), by striking and at the end;
					(B)in subparagraph
			 (E), by striking the period at the end and inserting ; and;
			 and
					(C)by adding at the
			 end the following:
						
							(F)a Corporate Responsibility Stock Index
				Fund as provided under paragraph
				(5).
							.
					(2)Fund
			 requirementsSection 8438(b) of title 5, United States Code, is
			 amended by adding at the end the following:
					
						(5)(A)The Board shall select
				an index which is a commonly recognized, passively managed index comprised of
				domestic stocks that have been analyzed based on criteria consistent with the
				purposes of this paragraph. Such criteria may include corporate governance,
				environmental practices, workplace relations and benefits, product safety and
				impact, international operations and human rights, involvement with repressive
				regimes, and community relations. The index’s financial track record must be
				comparable to that of the other options available under the Thrift Savings
				Plan.
							(B)The Corporate Responsibility Stock
				Index Fund shall be invested in a portfolio designed to replicate the
				performance of the index in subparagraph (A). The portfolio shall be designed
				such that, to the extent practicable, the percentage of the Corporate
				Responsibility Stock Index Fund that is invested in each stock is the same as
				the percentage determined by dividing the aggregate market value of all shares
				of that stock by the aggregate market value of all shares of all stocks
				included in such
				index.
							.
				(c)Acknowledgment
			 of riskSection 8439(d) of title 5, United States Code, is
			 amended—
				(1)by striking
			 or the Small Capitalization Stock Index Investment Fund, and
			 inserting the Small Capitalization Stock Index Investment Fund, or the
			 Corporate Responsibility Stock Index Fund,; and
				(2)by striking
			 and (10), and inserting (10), and (11),.
				
